Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7199 Filed 03/23/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 16-20062
                                                    HON. DENISE PAGE HOOD
 v.

 SADEISHA JOHNS,

      Defendant.
 ___________________________________________/

              ORDER DENYING DEFENDANT’S MOTIONS FOR
               COMPASSIONATE RELEASE [ECF Nos. 720, 726]

 I.    Introduction

       On October 5, 2020, Defendant filed a pro se Emergency Motion to Modify

 Sentence [ECF No. 720] and a Motion for Appointment of Counsel. After the Court

 granted the Motion for Appointment of Counsel, Defendant’s appointed counsel filed

 a Motion for Reduction in Sentence pursuant to §3582(c)(1)(A). [ECF No. 726] For

 purposes of this Order, the Emergency Motion to Modify Sentence and the Motion for

 Reduction in Sentence shall be treated as one motion (hereafter, the “Motion” or

 “Motion for Compassionate Release”). The Government filed a timely response, and

 Defendant’s appointed counsel filed a timely reply. For the reasons set forth below,

 the Motion is denied.
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7200 Filed 03/23/21 Page 2 of 10




 II.    Background

        Defendant pleaded guilty to one count of RICO conspiracy, in violation of 18

 U.S.C. § 1962(d). She was sentenced on January 11, 2018 to serve a term of 60

 months, and her current release date is scheduled for June 19, 2022. She is

 incarcerated in Hazelton Federal Correctional Institution in West Virginia (“Hazelton

 FCI”). Defendant is a 35-year-old African-American woman who claims to suffer

 from pre-diabetes, hypertension, morbid obesity, major depression, and post traumatic

 stress disorder. She contends that, with these comorbidities, the ongoing spread of

 COVID-19 is a potential death sentence for her. She reports that she has never been

 tested for COVID-19 at Hazelton. It is undisputed that Defendant has exhausted her

 administrative rights within the BOP.

 III.   Analysis

              A court may reduce a term of imprisonment if it determines

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

 3582(c)(1)(A). A court also must weigh the sentencing factors set forth in 18 U.S.C.

 § 3553(a) and determine if a sentence reduction “is consistent with applicable policy

 statements issued by the Sentencing Commission.” Id. Although this Court and many

 others previously believed that U.S. Sentencing Guidelines Manual § 1B1.13 (U.S.

 Sentencing Comm’n 2018) constituted the “applicable policy statement[]” with which


                                          2
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7201 Filed 03/23/21 Page 3 of 10




 courts must comply under 18 U.S.C. § 3582(c)(1)(A), the Sixth Circuit recently

 established that Section 1B1.13 is not applicable, nor is it to be considered by the

 Court, when determining whether there are extraordinary and compelling reasons

 warranting a reduction in sentence. See, e.g., United States v. Hampton, No. 20-3649

 (6th Cir. Jan. 19, 2021); see also United States v. Elias, No. 20-3654 (6th Cir. Jan. 6,

 2021); United States v. Jones, 980 F.3d 1098 (6th Cir. 2020).

       “Extraordinary” is defined as “exceptional to a very marked extent.” Webster’s

 Third International Dictionary, Unabridged (2020). “Compelling” is defined as

 “tending to convince or convert by or as if by forcefulness of evidence.” Id. A court

 in the Eastern District of Michigan has described the requirements of “‘extraordinary’

 as beyond what is usual, customary, regular, or common,” and “‘compelling reason’

 as one so great that irreparable harm or injustice would result if the relief is not

 granted.” See United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3

 (E.D. Mich. Jan. 31, 2020) (citations omitted).

       The Motion is based on Defendant’s medical condition(s). Defendant asserts

 that her health conditions, in this time of the COVID-19 pandemic (circumstances that

 did not exist when she was sentenced), constitute an extraordinary and compelling

 reason for reducing her sentence. Defendant primarily relies on the following health

 conditions: hypertension, morbid obesity, and pre-diabetes. As to her pre-diabetes


                                            3
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7202 Filed 03/23/21 Page 4 of 10




 condition, she argues that the A1C test measures an individual’s average blood sugar

 for the past two to three months, with diabetes diagnosed at an A1C greater than or

 equal to 6.5%. Defendant reports that her A1C testing has ranged as high as 6.4%,

 suggesting that she is at the precipice of a diagnosis of diabetes. She is prescribed one

 Metformin HCL 500 mg tablet each day for treatment of this condition.

       Defendant argues that she has elevated blood pressure that constitutes

 hypertension. Although the normal blood pressure for a 35 year old female is

 114.5/75.5, her pressure has measured in the elevated ranges, such as 131/89 and

 130/88. She has been prescribed 1 mg of Prazosin (an alpha-blocker) each night.

 Defendant states that she is morbidly obese, a condition in which one’s Body Mass

 Index (“BMI”) is higher than 35.6; it is undisputed that Defendant’s recent BMI was

 measured at 39.3. Defendant notes that she also suffers from major depression and

 post-traumatic stress disorder.

       Defendant cites a number of cases to support her contention that her health

 conditions warrant a reduction in sentence based on compassionate release. See United

 States v. Gross, No. 15-CR-769 (AJN), 2020 WL 1673244, at *1 (S.D.N.Y. Apr. 6,

 2020) (granting compassionate release to an incarcerated person who was “severely

 overweight and suffers from high blood pressure and sleep apnea,” finding that “the

 combination of health conditions and his incarceration compounds the risk COVID-19


                                            4
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7203 Filed 03/23/21 Page 5 of 10




 poses to him, placing him in particularly grave danger” (internal citation and quotation

 marks omitted)); United States v. Dawson, No. 18-40085-HLT, 2020 WL 1812270,

 at *7 (D. Kan. Apr. 9, 2020) (granting compassionate release to an incarcerated person

 based on his obesity alone: “He has a medical condition (obesity) that the CDC

 recognizes puts him at an increased risk of developing serious illness if he were to

 become infected with COVID-19.”); Samy v. United States, No. 2:16-cr-20610-1,

 2020 WL 1888842 (E.D. Mich. Apr. 16, 2020) (motion for compassionate release

 granted based on the defendant’s heightened risk of becoming severely ill from

 COVID-19 in light of multiple underlying conditions, including type 2 diabetes.);

 United States v. Wise, 18-cr-00072 (D. Md. May 18, 2020) (ECF 185 at 1) (Amended

 Govt. Response noting that “the Department of Justice. . . has taken the position that

 inmates who suffer from a condition identified by the Center for Disease Control and

 Prevention (“CDC”) as putting them at higher risk for severe illness from COVID19

 and who are not expected to recover from that condition, present an ‘extraordinary and

 compelling reason’ to be considered for compassionate release—even if that condition

 in ordinary times would not meet the terms of the policy statement. See U.S.S.G. §

 1B1.13 cmt. n. 1(A)(ii)(I).”); United States v Wright, 17-cr-00388 (D. Md. May 19,

 2020 (ECF 50) (same).

       It is undisputed that the Center for Disease Control (“CDC”) has stated that


                                            5
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7204 Filed 03/23/21 Page 6 of 10




 “obesity” increases the risk of serious illness with COVID-19, independent of age. See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html and https://perma.cc/UJT9-JMHS. Defendant cites numerous studies

 that suggest that there is a correlation between COVID-19 and increased health risks

 for certain persons, including those suffering from pre-diabetes (diabetes),

 hypertension, and psychiatric conditions, as well as for African-Americans. See ECF

 No. 726, PageID.6867-71. The Government argues that, of the conditions claimed by

 Defendant, only one—obesity—potentially puts her at “increased risk.” See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (as updated on December 29, 2020).

       Defendant also argues and documents that the prison population is contracting

 COVID-19 at a much higher rate than the general population (more than 4 times more

 likely to be infected). Defendant notes the recent trend of increasing transmission and

 contraction of COVID-19 cases, specifically at the Hazelton facility. As of January

 13, 2021, Hazelton FCI reported 73 cases and 23 cases of Covid-19 infections among

 prisoners and staff, respectively. This represents an increase from 24 cases and 5

 cases on December 18, 2020, and 31 cases and 8 cases on December 23, 2020

 (according to Defendant’s reply brief). For those reasons and the inability of

 Defendant to engage in the recommended social distancing in prison, the Court does


                                           6
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7205 Filed 03/23/21 Page 7 of 10




 not find persuasive the Government’s suggestion that Defendant would be as at much

 risk of contracting Covid-19 outside of prison (due to her demonstrated

 noncompliance with court orders, applicable laws, etc.) as she is while housed at

 Hazelton FCI.

       For purposes of the Motion, and for the reasons stated above, the Court will

 assume, without deciding, that Defendant has established a compelling and

 extraordinary reason for reduction in sentence.

       Even if Defendant is correct that her health conditions makes her “unusually

 susceptible to hospitalization and death from” Covid-19, however, the Court finds that

 her criminal record and history establish that she is a danger to the community and a

 risk of flight, such that she should not be released early from prison. As the

 Government argues, Defendant committed crimes on behalf of the Rollin 60s Crips

 for seven years. She was an important member of the Rollin 60s Crips, and she was

 the leader of its female members. She collected membership dues, instigated and

 encouraged gang violence over Facebook, orchestrated methods for distributing drugs

 for the gang, and oversaw the recruitment and initiation of female members. Her role

 was critical because female members of the Rollin 60s Crips committed crimes. Such

 criminal activity included concealing drugs and guns on their bodies and driving cars

 during criminal “missions,” conduct that helped the Rollin 60s Crips evade police


                                           7
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7206 Filed 03/23/21 Page 8 of 10




 officers and searches. Finally, Defendant personally sold marijuana and ecstasy, the

 proceeds of which she funneled back to the Rollin 60s Crips to fund more crimes

 (which include carjackings, robberies, and murders).

       Defendant’s membership in the Rollin 60s Crips represented an ongoing pattern

 of criminal conduct. Beginning in 2003, Defendant’s criminal conduct has included

 theft, assault and drugs. ECF No. 733, Ex. 2 at ¶¶51-56 (Sealed). At the age of 18, she

 was selling alcohol to minors. Id. at ¶51 (Sealed). She later embezzled money from

 an employer, threatened to “blow [her mother’s] head off” with a BB gun, sold drugs,

 stole merchandise, and forged checks. Id. at ¶¶ 51-56 (Sealed). After numerous

 convictions while a member of the Rollin 60s Crips, she was convicted of RICO

 conspiracy at the age of 30 (her seventh conviction). Defendant remained in the

 Rollin 60s Crips until the day a search warrant was executed at her house and she was

 arrested.

       The Court finds that such conduct establishes Defendant is dangerous, which

 weighs in favor of continued detention. Teague v. Lane, 489 U.S. 288, 309 (1989).

 The Court is reminded that Defendant did not comply with the Court’s pretrial orders

 in this case, even though she claimed to Pretrial Services that youthful indiscretion

 was the reason for her criminal and/or non-compliant history. That assertion was

 betrayed only three weeks after her pretrial interview when she tested positive for


                                           8
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7207 Filed 03/23/21 Page 9 of 10




 marijuana. While on bond, Defendant continued to test positive for marijuana and

 consistently failed to report to Pretrial Services in the months that followed. She then

 lied to the Probation Department about her marijuana usage, as she claimed she had

 only smoked marijuana on ten occasions (between the ages of 24 and 25).

       Defendant acknowledges that history, but she argues that none of it establishes

 that she poses a danger to the community. She asserts that, except for a misdemeanor

 domestic violence offense more than 12 years ago, she has no convictions for

 violence. She states that she has already served more than half of her sentence and has

 built a very sound institutional record. Finally, she claims that she has mental health

 issues and marijuana substance abuse issues for which ongoing counseling/treatment

 in the community would best benefit her and society.

       Her history, however, suggests that if the Court were to release her from prison

 early, she is unlikely to abide by conditions imposed by this Court or the CDC’s

 guidelines for reducing the contraction and spread of Covid-19. She has violated each

 of her five state probationary sentences multiple times, either by failing to appear for

 court, neglecting to pay restitution for her crimes, or abstaining from counseling and

 substance abuse treatment plans mandated by the courts. Defendant contends that she

 would participate in those plans now, but the record before the Court reflects that

 Defendant did not comply with the Court’s pretrial orders in this case, which,

 unfortunately, does not portend compliance in the future.

       For these reasons, the Court concludes that Defendant’s conduct with respect
Case 2:16-cr-20062-DPH-RSW ECF No. 752, PageID.7208 Filed 03/23/21 Page 10 of 10




  to the underlying offense and her criminal history make her a danger to the

  community. The Court’s weighing of Defendant’s history, characteristics and the

  other factors set forth in § 3553(a)—which the Court indisputably must also consider

  under § 3582(c)(1)(A)—does not support the release of Defendant.

        Taking all of the foregoing into consideration, the Court finds that a reduction

  of Defendant’s sentence under § 3582(c)(1)(A) is not warranted. As the Court cannot

  discount the risk of danger to the community posed by Defendant (or that Defendant

  will not appear for probation or court ordered appearances), it will not grant

  Defendant a compassionate release due to the COVID-19 pandemic. Defendant’s

  Motion is denied.

  IV.   Conclusion

        Accordingly,

        IT IS ORDERED that Defendant’s Motion for Compassionate Release [ECF

  Nos. 720, 726] is DENIED.

        IT IS ORDERED.

                                         s/Denise Page Hood
                                         DENISE PAGE HOOD
  Dated: March 23, 2021                  UNITED STATES DISTRICT JUDGE




                                           10
